DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed October 5, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abelyan et al (US 2011/0091629).
Abelyan et al. disclose high purity rebaudioside D. During the purification process a composition is isolated comprising rebaudioside D and 0.01% rebaudioside E 
Abelyan et al. anticipate the instant claims.  


Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
Claim 1 and 29-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobberstein et al. (US 4,612,942).  The rejection is maintained and further applied to claim 41.
Dobberstein et al. disclose flavor enhancing and modifying materials for oral hygiene compositions and medicinal compositions to improve or vary the sensory perceptions thereof (Abstract). The term "orally consumable composition" includes foodstuffs, medicinal compositions, smoking compositions, chewing compositions and oral hygiene compositions, including mouthwashes and toothpastes. The term "foodstuff" includes both solid and liquid ingestible materials which usually do, but need not, have a nutritional value and are intended for consumption by man or animal. Representative examples of foodstuff include coffee, teas, herbal teas, and beverages (both carbonated and non-carbonated). The term "medicinal composition" includes solids, gases and liquids which are ingestible materials having medicinal value, such as cough syrups, cough drops, medicinal sprays, vitamins and chewable medicinal tablets (col. 3, lines 32-49). Therefore medicinal compositions would include a pharmaceutically 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Dobberstein et al. disclose a range from 10 ppm to 300 ppm, which overlaps the instantly recited range of 5 ppm to 100 ppm. Therefor the recited range is obvious over the range of Dobberstein et al. 
The sweetener used may be Rebaudioside E and therefore one of ordinary skill in the art would reasonably conclude that the purity of Rebaudioside E would range from 50 to 100%. When the product comprises Rebaudioside E, it would yield a product having a sweetness intensity equivalent to about 1% to about 4% (w/v-%), about 1% to about 6% (w/v-%) and about 1% to about 8% (w/v-%)  sucrose solutions. 
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Therefore it would have been obvious to one of ordinary skill in the art to have added Rebaudioside D to the compositions comprising Rebaudioside E not only because it is 

Response to Arguments
The Examiner submits that Dobberstein et al. suggest a composition comprising rebaudioside E and rebaudioside D because Dobberstein et al. suggest using the rebaudiosides in combination with one another. It is disclosed that the rebaudiosides may be used in combinations. Therefore, Dobberstein et al. suggest using the rebaudioside E and rebaudioside D in mixtures. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments." See MPEP 2123. The Examples of Dobberstein et al. are preferred embodiments. This would not discourage one of ordinary skill in the art from making different mixtures of the diterpene glycosides disclosed by Dobberstein et al.   In regard to the Declaration, the claims are not commensurate in scope with the results. Therefore the rejection is maintained. 

Response to Declaration by Shari Mahon
The Declaration discloses adding Rebaudioside D to compositions comprising Rebaudioside E. It is asserted that the addition of Rebaudioside D adds a spike in sweetness and prolonged sweetness to the compositions. The Examiner submits that it would be expected that the addition of a second sugar would increase the sweetness of purely arguendo, even if the results were considered unexpected, the claims are not commensurate in scope in regard to the amounts of Rebaudioside D. Therefore the Declaration is insufficient to overcome the rejection. 

Conclusion
Claims 1 and 29-41 are rejected.
	No claims allowed. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/LEZAH ROBERTS/Primary Examiner, Art Unit 1612